Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page  1 of 48
                                                                     FILED
                                                            UNITED STATES DISTRICT COURT
                                                                 DENVER, COLORADO
                                                                    3:55 pm, Apr 13, 2021

                                                              JEFFREY P. COLWELL, CLERK
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 2 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 3 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 4 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 5 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 6 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 7 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 8 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 9 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 10 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 11 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 12 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 13 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 14 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 15 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 16 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 17 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 18 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 19 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 20 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 21 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 22 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 23 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 24 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 25 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 26 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 27 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 28 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 29 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 30 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 31 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 32 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 33 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 34 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 35 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 36 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 37 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 38 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 39 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 40 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 41 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 42 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 43 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 44 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 45 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 46 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 47 of 48
Case 1:21-cv-01028-CMA-KMT Document 1 Filed 04/13/21 USDC Colorado Page 48 of 48
